As filed with the U.S. Securities and Exchange Commission on July 28 , 2009 File No. 3 33-123467 File No. 811-21732 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 5 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 7 (Check appropriate box or boxes.) MGI FUNDS (Exact Name of Registrant as Specified in Charter) 99 High Street, Boston, MA 02110 (Address of Principal Executive Office) (Zip Code) Registrants Telephone Number, including Area Code (617) 747-9500 Scott M. Zoltowski, Esquire Mercer Global Investments, Inc. 99 High Street Boston, MA 02110 (Name and Address of Agent for Service) Please send copies of all communications Bruce G. Leto, Esquire Mark A. Sheehan, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8027 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [ ] on [Date] pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on [Date] pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. MGI FUNDS MGI US Large Cap Growth Equity Fund MGI US Large Cap Value Equity Fund MGI US Small/Mid Cap Growth Equity Fund MGI US Small/Mid Cap Value Equity Fund MGI Non-US Core Equity Fund MGI Core Opportunistic Fixed Income Fund MGI US Short Maturity Fixed Income Fund Prospectus July 31, 2009 This prospectus offers Class S shares in the seven series (each a Fund, and together, the Funds) of the MGI Funds (the Trust). This prospectus explains what you should know about each Fund and the Class S shares of the Funds before you invest. Please read it carefully. Mercer Global Investments, Inc. (the Advisor) manages the Funds. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured. May lose value. No bank guarantee. Contents Page Summary of the Funds 1 The Manager of Managers Structure 1 Investment Objectives and Principal Investment Strategies 1 Principal Risks 6 Performance of the Funds 12 Fees and Expenses 27 Principal Investment Strategies and Related Risks 29 Domestic Equity Funds 29 MGI US Large Cap Growth Equity Fund 29 MGI US Large Cap Value Equity Fund 33 MGI US Small/Mid Cap Growth Equity Fund 37 MGI US Small/Mid Cap Value Equity Fund 42 Foreign Equity Fund 44 MGI Non-US Core Equity Fund 44 Fixed Income Funds 49 MGI Core Opportunistic Fixed Income Fund 49 MGI US Short Maturity Fixed Income Fund 53 Additional Risks of the Funds 56 Cash and Short-Term Investments 57 Additional Information 59 Selective Disclosure of Portfolio Holdings 59 Who Manages the Funds 59 Investment Advisor and the Subadvisors 59 i Administrative Services 62 Pricing of Fund Shares 62 Class S Shares 63 Marketing and Shareholder Services (12b-1) Plan 63 Purchasing Class S Shares 64 Customer Identification 64 Selling Class S Shares 65 Selling Class S Shares through Your Financial Advisor 65 Selling Class S Shares Directly to the Funds 65 Additional Requirements 65 Payments by the Funds 65 Redemptions by the Funds 66 Exchanging Class S Shares 66 Frequent Trading of Fund Shares 66 Fund Distributions and Taxes 68 Dividends and Distributions 68 Taxes 59 Financial Highlights 71 ii Summary of the Funds Each Funds investment objective, principal investment strategies, and principal risks are set forth below. This summary is intended to provide a brief description of the Funds and how they are managed. More detailed descriptions of the Funds are included later in this prospectus under Principal Investment Strategies and Related Risks. The Manager of Managers Structure The Advisor is responsible for constructing and monitoring the asset allocation and portfolio strategies for the Funds, consistent with each Funds investment objective, strategies, and risks. The Advisor believes that it is possible to enhance shareholder value by using one or more subadvisory firms to manage the assets of each Fund. Therefore, the Advisor intends to manage each Fund using a manager of managers approach by selecting one or more subadvisors to manage each Fund, based upon the Advisors evaluation of the subadvisors expertise and performance in managing the asset class in which the Fund will invest. Securities are selected for each Funds portfolio using a combination of traditional and fundamental investment tools and quantitative analysis. Each Fund generally relies on the professional judgment of its respective subadvisor(s) to make decisions about the Funds portfolio holdings, and each subadvisor employs its own proprietary processes and disciplines to select securities and manage a Funds investment portfolio (or allocated portion of a portfolio). A description of the Funds current subadvisors and the subadvisors individual securities selection processes can be found under Principal Investment Strategies and Related Risks. Investment Objectives and Principal Investment Strategies Each Fund has its own distinct investment objective that the Fund seeks to achieve. The Funds investment objectives may be changed by the Board of Trustees of the Trust without shareholder approval (although a Fund will provide advance notice to shareholders before any such change takes effect). There can be no guarantee that a Fund will achieve its investment objective. 1 Fund Name Investment Objective Principal Investment Strategies Principal Risk Factors MGI US Large Cap Long-term total return, · Invests principally in · Growth Stock Risk Growth Equity Fund which includes capital equity securities appreciation and income issued by large · Management Techniques Risk capitalization U.S. companies; · Market Risk large capitalization ·Non-Diversification Risk U.S. companies are companies, at the time of investment, whose market capitalizations exceed the market capitalization of the smallest company within the Russell ® Growth Index, as measured at the end of the preceding month. · Generally invests in companies that have higher earnings and/or revenue growth histories or expectations. 2 Fund Name Investment Objective Principal Investment Strategies Principal Risk Factors MGI US Large Cap Value Long-term total return, · Invests principally in · Value Stock Risk Equity Fund which includes capital equity securities appreciation and income issued by large · ManagementTechniques Risk capitalization U.S. companies; · Market Risk large capitalization Non-Diversification Risk U.S. companies are companies, at the time of investment, whose market capitalizations exceed the market capitalization of the smallest company within the Russell 1000 ® Value Index, as measured at the end of the preceding month. · Generally invests in stocks that appear to be undervalued based on the stocks intrinsic value relative to their current market prices. 3 Fund Name Investment Objective Principal Investment Strategies Principal Risk Factors MGI US Small/Mid Cap Long-term total return, · Invests principally in · Growth Stock Risk Growth Equity Fund comprised primarily of equity securities capital appreciation issued by small-to- · Small and Medium Capitalization Stock Risk medium capitalization U.S. companies; · Management Techniques Risk small-to-medium capitalization U.S. · Market Risk companies are companies with · Non-Diversification
